Citation Nr: 0303735	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  00-25 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Whether December 1, 1999 is the proper effective date for 
removal of the veteran's former spouse as a dependent for 
purposes of computation of disability pension benefits.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran had active military service from July 1967 to 
February 1969.

This appeal arises from a determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

The veteran raised the claims of service connection for post 
traumatic stress disorder, hearing loss, tinnitus and a 
respiratory disorder secondary to Agent Orange.  These 
matters are referred to the RO for development as deemed 
appropriate.


FINDINGS OF FACT

1.  The veteran and spouse were divorced November 16, 1999 
and the RO started paying the veteran as a single veteran as 
of December 1, 1999.

2.  The veteran and his spouse were estranged as of July 
1998.  Notice of this fact was provided within the next full 
calendar year.

3.  The veteran had no dependents as of July 1998; pension 
should be figured on the basis of his income as of August 1, 
1998.


CONCLUSION OF LAW

The effective date for removal of the veteran's former spouse 
as a dependent for purposes of computation of pension 
benefits as the result of his divorce, is August 1, 1998.  38 
U.S.C.A. §§ 5110, 5112(b)(2) (West 1991); 38 C.F.R. §§ 3.23, 
3.501(d) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002).  This law redefines the 
obligations of VA with respect to the duty to assist, 
including to obtain medical opinion where necessary, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West Supp. 2002) 38 
C.F.R. § 3.159(b) (2002).  The veteran has been advised by 
the RO of the type of evidence lacking to demonstrate 
entitlement to an earlier effective date.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  The RO has 
made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  The 
veteran has been offered an opportunity to submit additional 
evidence in support of his claim.  He was given the 
opportunity to appear and testify before a RO hearing officer 
and/or Member of the Board to advance any and all arguments 
in favor of his claim, but declined to do so.  The veteran 
has not identified additional relevant evidence that has not 
already been sought and associated with the claims file.  The 
Board does not know of any additional relevant evidence, 
which is available.

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  Thus, further remand 
would serve no useful purpose.  VA has satisfied its duties 
to inform and assist the veteran in this case.  Finally, 
there is no prejudice to the veteran in deciding his claim on 
the merits, because he has been told what the requirements 
are to establish his claim and has been provided sufficient 
opportunity to present evidence meeting those requirements.  
He has had the assistance of the RO to develop every possible 
source of evidence or information that might substantiate his 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

As there is no additional evidence that needs to be obtained, 
there is no need for any more specific notice to the veteran 
than has already been provided.  See e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  
Therefore, the claims are ready for appellate review.  
Further, in view of the grant below, there is no need for 
further development.

Where an award of pension has been deferred or pension has 
been awarded at a rate based on anticipated income for a year 
and the claimant later establishes that income for that year 
was at a rate warranting entitlement or increased 
entitlement, the effective date of such entitlement or 
increase shall be fixed in accordance with the facts found if 
satisfactory evidence is received before the expiration of 
the next calendar year.  38 U.S.C.A. § 5110 (h).

A veteran's spouse who resides apart from the veteran and is 
estranged from the veteran may not be considered the 
veteran's dependent unless the spouse receives reasonable 
support contributions from the veteran.  38 C.F.R. § 3.23.

Deleting a dependent spouse is governed by the date of 
termination of the marriage pursuant to 38 C.F.R. § 3.501.  
Specifically, in the event of divorce or annulment on or 
after October 1, 1982; the effective date of discontinuance 
of pension or compensation shall be the last day of the month 
in which divorce or annulment occurred.  See 38 C.F.R. § 
3.501(d)(2) (2002).

The veteran established nonservice connected pension benefits 
effective as of September 23, 1997.  The payments have 
periodically been adjusted to reflect the veteran's 
dependency status.  This has included an overpayment in 
excess of $12,000 for at least part of the period in question 
when the veteran did not report his spouse's income.  This 
overpayment has been waived, so the veteran has received 
pension benefits for some of the time period covered by this 
grant.

In January 1999, the RO received from the veteran VA Form 21-
0517, Improved Pension Eligibility Verification Report 
(Veteran with Children).  On that form, the veteran stated 
that his spouse had wages from employment in 1998 of $13,324 
and income from other sources of $1,110.  The veteran's wages 
for 1998 were $0.  He indicated that he lived with his wife 
and was dependent on her for support.  

In March 1999, the RO notified the veteran that it proposed 
to reduce his VA pension payments based on a change in family 
income.

In an April 1999 statement the veteran indicated that he was 
unemployable and had been disabled for the past 2 years.  He 
stated that he had no income other than his current VA check.  
He indicated that the only income was from his wife's 
employment and that they were currently not living together.  

In July 1999 VA 21-4138 the veteran again informed the RO 
that he was no longer living with wife and children by 
direction of a court order and incapable of working.  

In a December 1999 letter the veteran's representative noted 
the veteran had failed to report his separation and divorce 
from his wife.  A copy of the divorce decree was provided and 
shows a Judgment of Divorce from the Supreme Court of the 
State of New York was granted effective as of November 16, 
1999.

In a subsequent VA Form 21-0517 dated in January 2000 the 
veteran indicated that he had been separated from his former 
spouse since July 1998 but that VA continued to count her 
income in his award.  

In April 2000 the RO provided the veteran with a letter 
indicating that they had adjusted his VA benefits to reflect 
removal of his former wife as a dependent, effective December 
1, 1999. 

In his May 2000 notice of disagreement the veteran disagreed 
with effective date of the increase in pension.  He asserted 
that he and his former wife separated in July 1998 and that 
at that time her income was no longer available to him.

In this case, the evidence now reflects that the veteran and 
his spouse were separated, and apparently estranged from July 
1998.  While the veteran did not timely report this, it can 
be ascertained within the next full calendar year.  Thus, 
under the provisions of 38 U.S.C.A. § 5110 (h) and 38 C.F.R. 
§ 3.23 cited above, she should not have been considered as a 
dependent, and her income should not have been assessed to 
the veteran.  He should be considered a single veteran as of 
the separation in July 1998.  This would result in the 
recalculation of his pension benefits as of the first of the 
next month or August 1, 1998.

It is again noted that for part of the period from August 1, 
1998 to December 1, 1999, the date the RO used, he received 
some pension benefits.  Thus, it is possible that no 
additional funds will be paid as a result of this decision, 
but that matter is for initial review and calculation by the 
RO.


ORDER

The effective date for the removal of the veteran's former 
spouse for purposes of computation of disability compensation 
benefits is established as August 1, 1998, and the veteran's 
appeal is granted to this extent subject to the law and 
regulations governing the award of monetary benefits.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


